Case: 13-5057    Document: 20     Page: 1   Filed: 06/27/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   MONTY SHELTON,
                    Plaintiff-Appellant,

                             v.

                    UNITED STATES,
                    Defendant-Appellee.
                  ______________________

                        2013-5057
                  ______________________

     Appeal from the United States Court of Federal
 Claims in No. 12-CV-0519, Judge Francis M. Allegra.
                  ______________________

                      ON MOTION
                  ______________________
                       PER CURIAM.
                        ORDER
     Federal prisoner Monty Shelton has appealed from an
 adverse judgment of the United States Court of Federal
 Claims. He sought waiver of the docketing fee for an
 appeal, which was denied by this court on April 26, 2013
 on the ground that such fees could not be waived pursu-
 ant to 19 U.S.C. § 1915(b)(1). That statute provides “if a
 prisoner brings a civil action or files an appeal in forma
Case: 13-5057     Document: 20     Page: 2    Filed: 06/27/2013



 2                             MONTY SHELTON    v. US



 pauperis, the prisoner shall be required to pay the full
 amount of a filing fee.”
     In accordance with this court’s order directing the
 agency with custody of Mr. Shelton to forward an initial
 partial payment of 20% of the greater of (a) the average
 monthly deposits to the prisoner’s account or (b) the
 average monthly balance in the prisoner’s account for the
 six-month period immediately preceding the filing of the
 notice of appeal, see 28 U.S.C. § 1915(b)(1), $1.03 was
 deduced from Mr. Shelton’s prisoner account as payment
 for the initial partial payment. Mr. Shelton now seeks
 “clarification” and a refund of the $1.03 that was with-
 drawn from his prisoner account.
     The motion is denied. The action taken by the custo-
 dian of Mr. Shelton’s prisoner account was authorized by
 § 1915(b)(1), which mandates an initial partial payment
 “when funds exist.” See Whitfield v. Scully, 241 F.3d 264,
 272 (2d Cir. 2001) (noting that “[s]ection 1915(b) provides
 that “the prisoner shall be required to pay the full amount
 of a filing fee,” and mandates collection, when funds exist,
 of an initial partial filing fee equal to 20 percent of the
 average monthly balances or deposits (whichever is
 greater) as shown on the prisoner account statement.”);
 Roller v. Gunn, 107 F.3d 227, 233 (4th Cir. 1997) (“Section
 1915 requires a modest initial filing fee before a case may
 proceed[.]”). Here, there is no question that funds existed
 at the time of withdrawal, and Mr. Shelton does not
 contest the calculation of $1.03 as the proper amount.
     Contrary to Mr. Shelton’s suggestion, there is no re-
 quirement that his account exceed $10 before his initial
 partial payment is made; that limitation is only imposed
 on subsequent monthly payments. See 28 U.S.C.
 1915(b)(2) (“After payment of the initial partial filing fee,
 the prisoner shall be required to make monthly payments
 of 20 percent of the preceding month’s income credited to
 the prisoner’s account. The agency having custody of the
Case: 13-5057      Document: 20   Page: 3   Filed: 06/27/2013



  MONTY SHELTON    v.                                       3



 prisoner shall forward payments from the prisoner’s
 account to the clerk of the court each time the amount in
 the account exceeds $10 until the filing fees are paid.”).
     To the extent Mr. Shelton does not wish to have his
 account withdrawn for purposes of paying the filing fee
 once his account exceeds $10, he may submit a motion to
 withdraw his appeal.
    Accordingly,
    IT IS ORDERED THAT:
    The motion for “clarification” and a refund is denied.


                                    FOR THE COURT


                                    /s/ Daniel E. O’Toole
                                    Daniel O’Toole
                                    Clerk